United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                         _________________________

                         Nos. 03-1062EM, 03-2264EM
                         _________________________

Willis W. Corbett; Mary Singleton;     *
Lillian Juanita Welker; Judy Dabler;   *
John McGowen; Steve Buss; and          *
Dwight M. Scharnhorst,                 *
                                       *
            Appellants,                *
                                       *
      v.                               *
                                       *
                                       * On Appeal from the United
Richard W. Sullivan; Linda M. Locke; * States District Court
Pamela S. Wright; and Barbara A.       * for the Eastern District
Enneking, being the Members of         * of Missouri.
and Constituting the Board of Election *
Commissioners of St. Louis County,     *
Missouri;                              *
                                       *
            Appellees,                 *
                                       *
                                       *
St. Louis County, Missouri,            *
                                       *
            Intervenor Appellee.       *
                                  ___________

                            Submitted: November 21, 2003
                               Filed: December 24, 2003
                                ___________

Before MELLOY, RICHARD S. ARNOLD, and COLLOTON, Circuit Judges.
                           ___________
RICHARD S. ARNOLD, Circuit Judge.

        In this case, representatives of the Republican Party known as the Corbett
plaintiffs challenge the amount of attorney's fees the District Court awarded to them
in a case involving the apportionment of the governing body of St. Louis County,
Missouri. They argue principally that the District Court did not sufficiently explain
its action. We affirm the District Court's award.

                                         I.

       As the District Court rightly noted, this case stems from a failure of the
political process.

       The St. Louis County Council is the governing body of St. Louis County. The
St. Louis County Charter requires that the County be divided into seven single-
member County Council districts. After the 2000 census, redistricting became
necessary to reflect demographic changes. The Charter provides for appointment of
a County Council Reapportionment Commission every ten years to accomplish the
redistricting. Pursuant to the Charter, a Commission was appointed on June 28, 2001.
The Commission had until December 28, 2001, to complete the redistricting. The
Charter provides no recourse for extending the appointment of the Commission, nor
does it explain how the redistricting should be accomplished if the Commission fails
to act. History, however, dictates the chosen remedy. In 1992, after the Commission
failed to accomplish its assigned task, a federal judge ended up drawing the lines.
Fletcher v. Golder, No. 91-2314C(7), 1992 U.S. Dist. LEXIS 5894 (E.D. Mo. Feb. 4,
1992), aff'd, 959 F.2d 106 (8th Cir. 1992). Ten years before that, the lines were
drawn by a federal judge, not the Commission. Druckenmiller v. Arnold, No. 81-400-
C(5) (E.D. Mo. Jan. 18, 1982).




                                         -2-
        True to form, the Commission failed to accomplish its task by the December
28, 2001, deadline. The Republicans, anticipating that the Commission would fail
to act, filed this case on December 21, 2001, a week before the Commission's time ran
out. The theory of the case was that the districts, as they were then drawn, violated
the constitutional principle of "one person, one vote" and the Voting Rights Act, as
demographic changes had caused the seven districts to have unequal populations.
Representatives of the Democratic Party and the St. Louis Branch of the NAACP
intervened on the plaintiffs' side. The first issue in the case, the validity of the
existing plan, was a foregone conclusion. The real issue at stake was the remedy,
which was a controverted issue among the plaintiffs and intervenors.

        The defendants, individual members of the Board of Election Commissioners
of St. Louis County, remained neutral, and although their attorneys attended the three-
day trial, they presented no evidence and did not examine or cross-examine any
witness.

       The battle over the remedy was a battle of maps. The Republicans submitted
two proposed maps delineating the seven council districts; the Democrats submitted
one, and the NAACP initially submitted a plan but eventually withdrew it and
supported one of the Republican maps. The District Court, concerned about making
a political decision, accepted none of the plans. It noted that all the proposed plans
involved some level of political gerrymandering. The Court drew its own plan,
considering only population equality, compactness, contiguity, and compliance with
the Voting Rights Act.

      All three plaintiff-side parties moved for fees. At the fee hearing, the District
Court explained that the three groups on the plaintiffs' side had prevailed on the
essential claim — namely that the existing County Council district lines violated the
Constitution. The Court also explained that awarding fees was just, as the people of



                                         -3-
St. Louis County had de facto endorsed litigation as the proper means of establishing
the district lines.

       The NAACP asked for and received $28,598.25 in fees and costs. The
Democrats asked for and received $68,511 in fees exclusive of other non-taxable
expenses and taxable costs. The Republicans asked for $196,451.50 in fees, but the
District Court, finding this number unreasonable, awarded them the same amount it
awarded the Democrats. Explaining its rationale, the Court found the representation
provided by the Republicans to be equivalent to that provided by the Democrats. The
Court did grant different amounts to the Republicans and Democrats for allowable
expenses and taxable costs.

                                           II.

       The Republicans appeal from their fee award, mainly arguing that the District
Court failed to establish a "lodestar" amount, and that, if it had established a lodestar,
it unreasonably departed from that amount. We disagree.

       As we have said previously, the District Court's award of attorney fees is
reviewed for abuse of discretion, Webner v. Titan Distrib., Inc., 267 F.3d 828, 838
(8th Cir. 2001), but its ruling on issues of law is reviewed de novo. Emery v. Hunt,
272 F.3d 1042, 1046 (8th Cir. 2001). We are tempered in our review by the
recognition that "[t]he district court was in the best position to assess the work done
by counsel." Fish v. St. Cloud State Univ., 295 F.3d 849, 852 (8th Cir. 2002). The
District Court is much more familiar with the lawyers and the work they have done
than we are, and this applies to work out of court as well as in the courtroom. Still,
our review begins with the well-established law that "[t]he starting point in
determining attorney fees is the lodestar, which is calculated by multiplying the
number of hours reasonably expended by the reasonable hourly rat[e]." Fish, 295
F.3d at 851.

                                           -4-
      The Republicans contend that the District Court never established a lodestar
amount. They say that the lodestar analysis requires an explicit statement of
reasonable hours and reasonable fees, and the District Court failed to make its finding
explicit; thus, the District Court's ruling must be reversed.

       The District Court gave the Republicans and the Democrats equivalent fees
because it found their representation to be equivalent. In granting the Democrats the
amount requested, the District Court specifically authorized the payment of
approximately 350 hours of lawyer time at rates varying from $115 per hour to $280
per hour. Thus, in establishing the Democrats' award the District Court determined
a reasonable number of hours spent in the representation and determined a reasonable
hourly rate as required by the lodestar analysis. Id. at 852. In deciding to give the
Republicans the same amount, the Court impliedly, if not explicitly, found the
Republicans' lodestar to be the same as the amount of time spent by the Democrats'
lawyers. We find the Court's analysis to be sufficient, though brief. It clearly felt that
the Republicans had over-lawyered the case. Its findings are sufficiently explicit for
us to review.

       Similarly, we find nothing wrong with the District Court's decision to award
the Republicans and the Democrats the same amount. The lodestar analysis requires
that the District Court determine the number of hours reasonably spent in the
representation and the reasonable hourly rate for those hours. Ibid. In granting the
Republicans and the Democrats the same fees, the District Court simply made a
determination that the representation their lawyers had provided was worth the same
amount of money. The lodestar analysis is a question of reasonableness. The Court
did specifically note that some of the time spent by the Republican lawyers was
unnecessary, and that the Corbett plaintiffs, unlike the Democrats, had used lawyers
with higher hourly rates to do most of their work. The Court felt that this was
unnecessary, and district courts are well qualified to make that sort of judgment. We
find no fault of substance in the Court's decision. See also Jenkins v. State of

                                           -5-
Missouri, 127 F.3d 709, 716 (8th Cir. 1997) ("The most important factor in
determining what is a reasonable fee is the magnitude of the plaintiff's success in the
case as a whole.")

     We hold that the District Court did establish a lodestar figure for the
Republicans, that this was the amount awarded, and that it is a reasonable fee.

                                         III.

       The Republicans also point to the fact that the Court awarded the NAACP only
$28,598.25 in fees and costs. This of course was the full amount requested, so the
Court could hardly have awarded more. The Corbett plaintiffs note that the NAACP
endorsed one of their plans (again, a plan not adopted by the District Court), and
argue that the time and effort thus saved by the NAACP's lawyers should be credited
to them, the Corbett plaintiffs. If a proper award, the argument continues, was the
sum of $68,000.00 awarded to the Democrats, the NAACP, but for the Corbett
plaintiffs' help, would have had to spend about another $40,000.00. The Republicans'
fees, they conclude, should be increased by the amount of this "saving." We find the
argument difficult to follow and are not convinced. Certainly it is true that the
NAACP agreed with the Corbett plaintiffs on a map, and it may well also be true that
the Corbett plaintiffs' efforts in the case reduced the amount of time that the NAACP's
lawyers would otherwise have spent. The question remains, however, what was the
time spent by the Corbett plaintiffs' lawyers worth? We have held that the District
Court's finding on this issue is not infected by reversible error. We are unable to see
that the agreement between the Corbett plaintiffs and the NAACP should change this
result. If we were to grant the Corbett plaintiffs' lawyers this "saving," they would
be receiving a windfall for work for which they have already been compensated.

      The judgment of the District Court is affirmed.
                     ______________________________

                                         -6-